        Case 2:17-cv-04540-WB Document 251 Filed 09/23/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF                                          CIVIL ACTION
PENNSYLVANIA AND STATE OF NEW
JERSEY,

                    Plaintiffs,
                                                         NO. 17-4540
             v.

DONALD J. TRUMP, PRESIDENT OF
THE UNITED STATES, ALEX M. AZAR
II, UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,
STEVEN T. MNUCHIN, UNITED STATES
DEPARTMENT OF THE TREASURY,
PATRICK PIZZELLA, THE UNITED
STATES DEPARTMENT OF LABOR,
AND THE UNITED STATES OF
AMERICA,


                    Defendants,

LITTLE SISTERS OF THE POOR
SAINTS PETER AND PAUL HOME,

                     Defendant-Intervenor.


                                        ORDER

      AND NOW, this 23rd day of September 2020, upon consideration of the parties Joint

Status Report [ECF#250] it is hereby ORDERED as follows:

          1. No later than September 29, 2020, Plaintiffs may file a motion for summary
             judgment which shall be no more than 45 pages;
          2. No later than October 23, 2020, Defendants and Intervenor each may file a cross-
             motion for summary judgment and a combined opening brief and opposition to
             Plaintiffs’ motion which shall be no more than 45 pages each;
         Case 2:17-cv-04540-WB Document 251 Filed 09/23/20 Page 2 of 2




           3. No later than November 13, 2020, Plaintiffs may file a combined reply in support
               of their motion and opposition to Defendants’ and Intervenor’s motions which
               shall be no more than 35 pages; and
           4. No later than November 24, 2020, Defendants and Intervenor may file a reply
               brief in support of their motion which shall be no more than 15 pages each.
       IT IS FURTHER ORDERED that the parties shall be permitted to dispense with the

filing of any additional separate statements of facts, as required by the Court’s policies and

procedures.


                                                      BY THE COURT:


                                                      /s/Wendy Beetlestone, J.

                                                      _______________________________
                                                      WENDY BEETLESTONE, J.




                                                 2
